Case 2:19-cv-08237-SDW-SCM Document 61 Filed 10/15/20 Page 1 of 1 PageID: 914
                                  BERNSTEIN LIEBHARD LLP
                                      ATTORNEYS AT LAW
                                  10 EAST 40TH STREET
                               NEW YORK, NEW YORK 10016

                                        (212) 779-1414
                                      FAX: (212) 779-3218
                                        www.bernlieb.com




                                                             October 15, 2020

ECF FILING
Hon. Steven C. Mannion
United States Magistrate Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101

       Re: In Re Conduent Inc. Sec. Litig., Case No. 2:19-cv-8237

Dear Judge Mannion:

        As advised by Chambers, I write on behalf of Lead Plaintiff and Defendants to refile the
joint schedule requested for Lead Plaintiff’s Fed. R. Civ. P. 23 motion for class certification
(previously filed as Dkt. 51). The proposed joint schedule contemplates that Lead Plaintiff file its
Rule 23 motion today.

       Lead Plaintiff is ready to file the motion today and abide by the joint schedule.
Accordingly, we respectfully request the Court’s permission to file the motion and approval of the
proposed schedule.

                                                     Respectfully,

                                                     /s/ Michael S. Bigin



cc: All Counsel by ECF




       00598079;V1
